he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Klipper et al. (U.S. Patent Application Publication 2003/0114544 A1), for the rationale recited in the Office Action dated July 27, 2021, and comments below.
The disclosure of Klipper’s reference resided in the Office Action dated July 27, 2021 is incorporated herein by reference.


Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive.
It appears hat the focal Applicant argument resides in that “The comparative example 2 clearly demonstrates that the inventive resin, having a quaternization degree of 75.7% (paragraphs [0072] - [0100] of the published pending patent application), absorbs surprisingly and unexpected almost up to 25% more Cr(VI) than the comparison resin functionalized also with diethylenetriamine but having a quaternization degree of only 37.5%. The examples show the criticality of the claimed range in order to provide resins with improved absorption of oxoanions such as Cr(VI) oxoanions” (page 7). Furthermore, the Applicant mentioned that the example of 75.7 falls within the median range of the claimed range of 70% to 90 % and, thus is representative for the claimed scope, as the example is sufficiently distinct from the boundaries, i.e. the upper and lower limit of 70% and 90% quaternization degree (pages 7-8, the bridging paragraph; page 8).
In response to applicant’s argument it is noted that it is well known that so-called rejection region or critical region or critical range is the region where the test statistic is highly improbable to lie. So, the main question is the following: how to determine the critical range based on only one test result of 75.7%? It’s obvious that it’s completely impossible, because it is necessary to obtain several test results which should mandatory include the boundaries results and the results located within and outside of the claimed boundaries, for example, test results should be the following: 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95%, and 100%, which should clearly show the criticality of the claimed range of 70-90%. 
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Klipper does not disclose any example using Cr(VI) oxoanions in the entire document”, page 7, 2nd paragraph) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the 39.8% example in Klipper et al. is the single only example without any further explicit teaching, the comparison of the claimed range has to be done in view of said only prior art example in order to show improvements (page 7, the last paragraph), it is well settled that “an applied reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art, including not only preferred embodiment, but less preferred and even non preferred”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764